Title: From Thomas Jefferson to Albert Gallatin, 9 October 1801
From: Jefferson, Thomas
To: Gallatin, Albert


Dear Sir
Washington Oct. 9. 1801.
I return you mr Dallas’s opinion on the question whether the goods of a citizen taken by one belligerent in the bottom of another may be recieved here, with the consent of the Captor, by the owner. his idea that, by the principle established with France, that enemy bottoms make enemy goods, these goods are assimilated to the real enemy goods which were on board, is imposing at first view; but yields, in my opinion, to further consideration. for whose benefit was that principle established? clearly for the benefit of the Captor; and how can a third party, not interested in the question, prevent him from relinquishing his benefit in favor of our citizen. ransom or fraud may make another question of it; but while it is stated as a bona fide relinquishment of the benefit which the treaty between France & us had introduced for the Captor, I cannot concieve that the owner of the bottom has a right to object. suppose the British owner had ransomed his vessel; or that the captor had ceded to him the benefit which the laws of war had given him by making capture a transfer of property; could we, who have no interest nor right embarked in the question, controul their transaction? it would really be hard that the goods of our own citizen, relinquished to him by the captor, should be prohibited by us from our own ports. yet as we have no atty genl. here, I would not proceed against mr Dallas’s opinion. I wish it may go off on your first letter supposing a consent of all parties; or if the British minister objects, I wish mr Hancock could find some means of carrying it into court. whether this can be done by Mandamus, I am not satisfied. if it could it would be a prompt trial of the question. should the case come back to us on the dissent of the British minister, it is so important as a first precedent, that great consideration must be bestowed on it.  health & respect.
Th: Jefferson
 